

	

		VI

		109th CONGRESS

		1st Session

		S. 2090

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ibrahim Parlak.

	

	

		1.Permanent resident status for

			 Ibrahim Parlak

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act (8

			 U.S.C. 1151), Ibrahim Parlak shall be eligible for issuance of an immigrant

			 visa or for adjustment of status to that of an alien lawfully admitted for

			 permanent residence upon filing an application for issuance of an immigrant

			 visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status

			 to lawful permanent resident.

			(b)Adjustment of

			 statusIf Ibrahim Parlak enters the United States before the

			 filing deadline specified in subsection (c), Ibrahim Parlak shall be considered

			 to have entered and remained lawfully and shall be eligible for adjustment of

			 status under section

			 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this

			 Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of an immigrant visa or

			 permanent residence to Ibrahim Parlak, the Secretary of State shall instruct

			 the proper officer to reduce by 1, during the current or next following fiscal

			 year, the total number of immigrant visas that are made available to natives of

			 the country of birth of Ibrahim Parlak under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total

			 number of immigrant visas that are made available to natives of the country of

			 birth of Ibrahim Parlak under section 202(e) of that Act (8 U.S.C.

			 1152(e)).

			

